Citation Nr: 1453598	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  10-15 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Marzec, Megan


INTRODUCTION

The Veteran served on active duty from March 1987 to August 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board notes that on his VA Form 9 the Veteran requested a hearing at the RO before a Veterans Law Judge.  A hearing was scheduled for October 9, 2014, and the Veteran was notified of this date and time. However, the Veteran did not show up for the scheduled hearing. Accordingly, the Board finds that his request for a hearing has been satisfied, and no further action is required.

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems.


FINDING OF FACT

The Veteran's right shoulder condition is not etiologically related to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).  It also requires VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that prior to the initial adjudication of the claim, the Veteran was mailed letters in November 2007 and July 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file and VA Medical Center and private treatment notes have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence. 

The Veteran was afforded a VA joints examination in January 2010.   The examination involved a review of the record, consideration of the Veteran's lay history, and a physical examination.  A rationale was provided with the negative opinion.  The VA report of the examination was more than adequate.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that arthritis is listed as a chronic disease under 38 C.F.R. § 3.309(a); therefore the claimed shoulder disability may be subject to service connection based on continuity of symptomatology assuming that it involves arthritis.  

Moreover, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, may be presumed to have been incurred in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1133 1137; 38 C.F.R. §§ 3.307, 3.309. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 1507 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran has asserted that he has a right shoulder disability that began during his active duty service.

A review of the service treatment records shows treatment for a right shoulder injury in June 1991.  A treatment record specifically noted that the injury was "not serious."  The Veteran was evaluated as clinically normal in his July 1993 separation examination.  Further, in the corresponding report of medical history the Veteran specifically checked "no" in response to the question of whether the Veteran had or had ever had a "painful or 'trick' shoulder or elbow," providing highly probative evidence against this claim, particularly as the Veteran signed the document certifying that the information therein was accurate.

A review of the post-service treatment records shows occasional notations of right shoulder pain.  In May 2008 the Veteran reported that he had right shoulder pain that was chronic since approximately 1990 or 1991.  The Veteran reported that he thought that he had a shoulder problem that developed in service.  He was referred to physical therapy.  In February 2009 the Veteran was again referred to physical therapy for right shoulder pain.  

The Board notes that the Veteran had previously filed several claims for service connection for other disabilities, but failed to include the right shoulder on any of these claims despite his current assertions that he has had shoulder pain since service.  Based on this evidence, and the fact that the Veteran certified at separation that his shoulder was not painful, the Board finds that the Veteran's credibility as to continuity of symptoms regarding his right shoulder since service is undermined. 

Additionally, the Board finds that the Veteran is not competent to provide a nexus between treatment for his shoulder in service, and any current right shoulder condition.

In January 2010 the Veteran was afforded a VA examination.  The examiner reviewed the Veteran's claims file and medical history.  After a physical examination and x-ray imaging the examiner noted that the Veteran had a normal shoulder examination.  The examiner noted very minor limitation of internal rotation on the right side with terminal pain.  The examiner diagnosed "right shoulder strain."  The examiner opined that it was "less likely as not that his current right shoulder condition is caused by or a result of the right shoulder injury he had in 1991 during his military service career."  Additionally, the examiner noted that the current examination was "normal" with the exceptions noted above.

There is no evidence of record, except for the Veteran's own statements, suggesting a connection between the Veteran's current right shoulder disability and his in-service injury.  On this point, there is no evidence that the Veteran has expertise or training to determine the cause of his current right shoulder strain.  He is thus considered a layperson.  Whether lay nexus evidence is competent evidence cannot be determined categorically.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Rather, such a determination depends on the facts of the case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is one where a lay person's observations would be not be sufficient because the issue is complex and beyond mere observation.  Clyburn v. West, 12 Vet. App. 296 (1999).  

In the present case, the question of whether the Veteran's current right shoulder pain/strain is related to his June 1991 treatment in service, is a complex issue. Diagnosing and determining the etiology of a musculoskeletal condition goes beyond mere lay observation, and requires clinical testing and/or study and the training and knowledge of how to read and interpret these tests and studies, as well as training on the workings of the musculoskeletal system.  Thus, although the Veteran may sincerely believe that his current disability is related to his in-service incident, the issue of whether the Veteran has a current right shoulder disability as a result of events during his active service falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran is competent to report symptoms of a shoulder disability.  However, based on the complexity of the medical question, the Board finds that the Veteran is not competent to provide a specific diagnosis of a shoulder disability or establish the etiology of any current shoulder disability.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

In sum, the only competent medical evidence of record indicates that any current right shoulder disability is not related to the Veteran's active duty service, to include his right shoulder treatment in service. Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a right shoulder disability is not warranted.  38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right shoulder disability is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


